[Cite as George v. R. Good Logistics, L.L.C., 2013-Ohio-16.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             PREBLE COUNTY




ROB GEORGE, et al.,                                      :
                                                               CASE NOS. CA2012-06-008
        Plaintiffs-Appellees,                            :               CA2012-06-009
                                                                         CA2012-06-010
                                                         :
    - vs -                                                          OPINION
                                                         :           1/7/2013

R. GOOD LOGISTICS, LLC, et al.,                          :

        Defendants-Appellants.                           :



             CIVIL APPEAL FROM PREBLE COUNTY COURT OF COMMON PLEAS
                                Case No. 10 CV 028536


Keating Muething & Klekamp PLL, Gregory Utter, Joseph M. Callow, Jr., David T. Bules, One
East Fourth Street, Suite 1400, Cincinnati, Ohio 45202; Lindhorst & Dreidame Co., L.P.A.,
James F. Brockman, Bradley D. McPeek, James L. O'Connell, David E. Williamson, 312
Walnut Street, Suite 3100, Cincinnati, Ohio 45202; and Charles D. Hubler, 201 S. Barron
Street, Eaton, Ohio 45230, for plaintiffs-appellees, Rob & Alicia George, Tom & Debra
Crumbaker, and William Harris

Katz, Teller, Brant & Hild, Robert Pitcairn, Matthew A. Rich, 255 East Fifth Street, Suite 2400,
Cincinnati, Ohio 45202-4787 and Edmund H. Kalil, 208 North Barron Street, Eaton, Ohio
45320, for defendant-appellant, R. Good Logistics, LLC

Faruki Ireland & Cox P.L.L., D. Jeffrey Ireland, Erin E. Rhinehart, 500 Courthouse Plaza,
S.W., 10 North Ludlow Street, Dayton, Ohio 45402 and Van Kley & Walker, LLC, Jack Van
Kley, 132 Northwoods Blvd., Suite C-1, Columbus, Ohio 43235, for defendant-appellant,
Cargill, Inc.

Ulmer & Berne LLP, Frederic X. Shadley, Dacia R. Crum, 600 Vine Street, Suite 2800,
Cincinnati, Ohio 45202-2409 and Lathrop & Gage LLP, Jennifer Hannah, 10851 Mastin Blvd.,
Suite 1000, Overland Park, Kansas 66210, pro hac vice, for defendant-appellant, Central
Salt, LLC
                                                                         Preble CA2012-06-008
                                                                                CA2012-06-009
                                                                                CA2012-05-010


       PIPER, J.

       {¶ 1} Defendants-appellants, R. Good Logistics, Cargill, Inc., and Central Salt, LLC,

appeal a decision of the Preble County Court of Common Pleas certifying a class action law

suit on behalf of plaintiffs-appellees.

                                     I. Statement of Facts

                            A. Rod Good, Cargill, and Central Salt

       {¶ 2} Rod Good, the owner of R. Good Logistics, owns and operates several

companies in the village of Camden, Ohio, including R. Good Enterprises, which is in the

business of storing road de-icing salt. In October 2007, Central Salt, which is in the business

of selling and distributing road de-icing salt, contracted with R. Good Enterprises to store its

road salt. In November 2007, Central Salt began to deliver its salt to R. Good Enterprises for

storage. In July 2009, another of Rod Good's companies, Good Rail, agreed to store salt

belonging to Cargill, which is also in the business of selling and distributing road de-icing salt.

In August 2009, Cargill began delivering its salt to Good Rail. Both R. Good Enterprises and

Good Rail were independent contractors as the companies related to Cargill and Central Salt.

       {¶ 3} Through both R. Good Enterprises and Good Rail, approximately 150,000 tons

of salt owned by Cargill and Central Salt were stored outdoors on impermeable pads built by

Rod Good. The pads were constructed according to the Salt Institute guidelines. Both

Cargill and Central Salt were permitted to tarp their respective salt piles, and both did so at

various times, using two different tarping companies. Cargill and Central Salt required that

Rod Good store and maintain the salt in compliance with all environmental rules and

pertinent regulations.

       {¶ 4} In July 2009, the Ohio Environmental Protection Agency (OEPA) received an

anonymous complaint regarding the stored salt at the Good property. The OEPA examined

                                                -2-
                                                                     Preble CA2012-06-008
                                                                            CA2012-06-009
                                                                            CA2012-05-010

and approved the salt storage, noting that surface rainwater remained on site so that salt

water would not affect ground water. The OEPA also confirmed that Rod Good was "doing

everything right" regarding his two companies' salt storage and management. However, the

OEPA informed Rod Good that the property on which he stored the salt for Cargill and

Central Salt was located approximately 10-15 feet above an aquifer that flowed into the wells

that supplied drinking water to Camden.

       {¶ 5} In February 2010, the Camden mayor and a council member spoke with Rod

Good, and asked him to install a drain to dispose of standing muddy water that was being

tracked onto the public roadway near the Good property when ice-distributing trucks would

come and go. Rod Good then installed a drain to discharge storm surface water runoff from

his facility into a dry creek bed that ran along his property. The OEPA visited Rod Good's

salt storage facility again in March 2010, and learned of the drain. The OEPA still intimated

that Rod Good was properly managing the salt piles.

       {¶ 6} According to Cargill's handling agreement with Rod Good and Good Rail, Rod

Good was required to inform Cargill of any communication with regulatory agencies, including

the OEPA.      However, Rod Good failed to inform Cargill (or Central Salt) of his

communications with the OEPA, or that he had installed the drain for runoff into the dry creek

bed. When Cargill became aware of the prior communication between the OEPA and Rod

Good, as well as the installation of the drain, it inquired with the OEPA, and the agency

related its belief that "the practices employed by Mr. Good appear to be satisfactory."

                               B. Camden's Drinking Water

       {¶ 7} In 2002, Camden was told by the OEPA that its drinking water came from a

shallow aquifer susceptible to contamination and that it was "critical that potential

contaminant sources are handled carefully with the implementation of appropriate protective


                                             -3-
                                                                    Preble CA2012-06-008
                                                                           CA2012-06-009
                                                                           CA2012-05-010

strategies." The OEPA demanded that Camden establish an emergency back-up water

supply, as required by Ohio law.         The OEPA's insistence that Camden find an

additional/alternative water supply went unheeded by the village.

      {¶ 8} In August 2010, Camden residents began complaining about the taste of their

water. The OEPA determined that chlorides had infiltrated Camden's wells, which created

water that tasted of salt. Despite the salty taste, the OEPA determined that the water was

safe to drink, and shared that finding with the residents of Camden. The OEPA ordered

Camden to provide a new water source by October 30, 2010, and directed Camden to

connect to the Southwest Regional Water System (SRWS), which had an ample supply of

high-quality water. Instead, the village hooked into the Klapper Well, a preexisting well

known to be high in iron. The OEPA approved the use of the Klapper Well until March 12,

2011. This approval was known to be temporary.

      {¶ 9} On November 12, 2010, Camden began pumping water to its residents from the

Klapper Well. The OEPA advised that water high in iron content would cause "discoloration"

and "staining," but that the water was safe to consume and use. Camden continued

providing water from the Klapper Well until January 12, 2012, ten months past its approved

use-date. Camden obtained the OEPA's approval to provide its residents with water from the

Jered property, a new well, which is now currently serving the residents' water needs.

                 C. Class Action Proceedings and Class Action Plaintiffs

      {¶ 10} Plaintiffs-appellees, Rob and Alicia George, Tom and Debra Crumbaker, and

Willie Harris (Plaintiffs) are residents of Camden, who filed suit against Rod Good (and his

companies), Cargill, and Central Salt alleging that they suffered damages from using and

consuming contaminated water from Camden's public water system. Plaintiffs alleged that

the contaminated water was caused by the improper storage of road salt by Rod Good,


                                            -4-
                                                                                   Preble CA2012-06-008
                                                                                          CA2012-06-009
                                                                                          CA2012-05-010

Cargill, and Central Salt. Plaintiffs' complaint alleged negligence, negligence per se, strict

liability, nuisance, and trespass.            Within their complaint, and subsequent amended

complaints, Plaintiffs filed on behalf of a class, claiming that they properly represented a

class of Camden residents and businesses who have suffered damages from the use of

contaminated water. More specifically, Plaintiffs filed a motion pursuant to Civ.R. 23 for

certification of the following class: "all persons and businesses who reside or have resided in

the Village of Camden, who receive or have received water through the Village of Camden's

public water system, from August 1, 2010 through the present."

        {¶ 11} Cargill and Central Salt filed answers, and argued that class certification was

improper. The trial court held a hearing on the matter, at which Rod Good appeared for the

sole purpose of adopting the arguments of Cargill and Central Salt that class certification was

improper. However, Rod Good did not file any memorandum with the trial court, and left the

hearing before presenting his own separate arguments. The trial court found that class

certification was proper, and also bifurcated the trial into separate stages to determine liability

first and then damages.

        {¶ 12} Cargill and Central Salt filed briefs with this court, challenging the trial court's

ruling. Rod Good filed a brief, limited to only adopting the arguments and assignments of

error set forth in Cargill's brief. Therefore, when this court addresses Cargill's arguments, we
                                               1
are also addressing those espoused by Rod Good. For ease of discussion, we will discuss

Cargill and Central Salt's first assignments of error together, as they are identical.




1. Plaintiffs argue that this court should not consider Rod Good's appeal because of his lack of participation at
the trial level, as well as his lack of a meaningful appellate brief. However, Rod Good did appear at the hearing
to make a record that he was espousing Cargill and Central Salt's arguments, and also filed a notice of appeal as
well as a brief to espouse Cargill's assignments of error. Therefore, we will consider Rod Good's appeal, but
confine it to the arguments raised by Cargill.
                                                      -5-
                                                                         Preble CA2012-06-008
                                                                                CA2012-06-009
                                                                                CA2012-05-010

                    II. Cargill and Central Salt's First Assignment of Error

       {¶ 13} THE TRIAL COURT ERRED BY GRANTING PLAINTIFFS' MOTION FOR

CLASS CERTIFICATION.

       {¶ 14} Cargill and Central Salt argue in their first assignment of error that the trial court

erred in granting Plaintiffs' motion for class certification.

       {¶ 15} The Ohio Supreme Court has recognized that there are seven requirements to

class action certification, essentially recognizing two implied elements in addition to the five

express elements set forth in Civ.R. 23.

              (1) An identifiable class must exist and the definition of the class
              must be unambiguous; (2) the named representatives must be
              members of the class; (3) the class must be so numerous that
              joinder of all members is impracticable; (4) there must be
              questions of law or fact common to the class; (5) the claims or
              defenses of the representative parties must be typical of the
              claims or defenses of the class; (6) the representative parties
              must fairly and adequately protect the interests of the class; and
              (7) one of the three Civ.R. 23(B) requirements must be met.

Stammco, L.L.C. v. United Tel. Col. of Ohio, 125 Ohio St.3d 91, 2010-Ohio-1042, ¶ 6. Civ.R.

23(B) requires that the court make a finding that:

          (1) the prosecution of separate actions by or against individual
              members of the class would create a risk of

                  (a) inconsistent or varying adjudications with respect to
                  individual members of the class which would establish
                  incompatible standards of conduct for the party opposing
                  the class; or

                 (b) adjudications with respect to individual members of the
                 class which would as a practical matter be dispositive of the
                 interests of the other members not parties to the
                 adjudications or substantially impair or impede their ability
                 to protect their interests; or

          (2) the party opposing the class has acted or refused to act on
              grounds generally applicable to the class, thereby making


                                                -6-
                                                                        Preble CA2012-06-008
                                                                               CA2012-06-009
                                                                               CA2012-05-010

              appropriate final injunctive relief or corresponding declaratory
              relief with respect to the class as a whole; or

          (3) the court finds that the questions of law or fact common to the
              members of the class predominate over any questions affecting
              only individual members, and that a class action is superior to
              other available methods for the fair and efficient adjudication of
              the controversy.

Also within Civ.R. 23(B)(3), the following factors are set forth for consideration regarding a

common question of law or fact.

              (a) the interest of members of the class in individually controlling
              the prosecution or defense of separate actions; (b) the extent
              and nature of any litigation concerning the controversy already
              commenced by or against members of the class; (c) the
              desirability or undesirability of concentrating the litigation of the
              claims in the particular forum; (d) the difficulties likely to be
              encountered in the management of a class action.

In order to certify a class, a trial court must find that all seven elements are met, and must do

so by a preponderance of the evidence. Warner v. Waste Mgt. Inc., 36 Ohio St.3d 91 (1988).

       {¶ 16} A trial court's determination regarding class certification will not be disturbed

absent a showing of an abuse of discretion. Howland v. Purdue Pharma L.P., 104 Ohio

St.3d 584, 2004-Ohio-6552, ¶ 25. An abuse of discretion is more than a mere error of law or

judgment, instead requiring a finding that the trial court's decision is "unreasonable, arbitrary,

or unconscionable." Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

       {¶ 17} In Howland, the Ohio Supreme Court reversed the decision of this court, which

upheld a class certification. Within Howland, the supreme court made it clear that a trial

court's discretion when determining whether a class can be properly certified is not unlimited,

and instead, is "bounded by and must be exercised within the framework of Civ.R. 23."

Howland at ¶ 25. The court went on to state that a "trial court is required to carefully apply

the class action requirements and conduct a rigorous analysis into whether the prerequisites

of Civ.R. 23 have been satisfied." Id. The supreme court noted that the trial court in that

                                               -7-
                                                                                Preble CA2012-06-008
                                                                                       CA2012-06-009
                                                                                       CA2012-05-010

case had "failed to analyze or even mention any of the specific problems argued by the

appellants," failed to analyze pertinent federal case law, and determined issues by

"summarily" offering conclusory answers rather than a full analysis of the issues. Id. at ¶ 21.

        {¶ 18} In reversing, the Howland court specifically found that,

                [W]here the trial court completely misconstrues the letter and
                spirit of the law, it is clear that the court has been unreasonable
                and has abused its discretion. A trial court that dispenses with a
                party's arguments in such a fashion, fails to examine a well-
                established doctrine, and ignores nearly identical federal
                proceedings does not merely misconstrue the letter and spirit of
                the law—it ignores them.

Id. at ¶ 26. The trial court's opinion in the case at bar is similar to the one analyzed in

Howland, as the trial court summarily dismissed the majority of Cargill and Central Salt's

arguments without articulating any factual analysis. The trial court's failure to rigorously

analyze the issues would be enough to reverse the trial court's decision. However, we also

find that reversal is necessary because several of the prerequisites of Civ.R. 23 have not

been satisfied by a preponderance of the evidence.

                                          A. Identifiable Class

        {¶ 19} As stated by the Ohio Supreme Court, the definition of the class must be

unambiguous so that the description of it is "sufficiently definite so that it is administratively

feasible for the court to determine whether a particular individual is a member." Stammco at

¶ 7. The trial court certified the following class: "all persons and businesses who reside or

have resided in the Village of Camden, who receive water or have received water through the

Village of Camden's public water system, from August 1, 2010 through the present."

        {¶ 20} The trial court's written decision seems to have also added a term that the class
                                                                                   2
is specific to those "harmed during a particular time (August 1, 2010 to present)." The trial


2. The court was likely referencing the fact that Ohio law requires that before a plaintiff may recover for
negligence, the party must demonstrate that they were damaged by the defendants' actions, as well as that the
                                                    -8-
                                                                                        Preble CA2012-06-008
                                                                                               CA2012-06-009
                                                                                               CA2012-05-010

court acknowledged that the "task of identifying class members may be difficult" but that "the

task is not unmanageable." However, there is no indication in the record that the court would

be able to determine whether a particular individual is a member of this class without first

determining whether that individual was harmed during the time frame set forth. The mere

fact that someone received water from the public water supply does not establish the fact

that the person has been "harmed" as anticipated in the trial court's class certification. See

Player v. Motiva Ents. LLC., D. New Jersey No. Civ. 02-3216(RBK), 2006 WL 166452 (Jan.

20, 2006) (finding that "the release of contaminants into the groundwater aquifer does not
                                                                                                       3
itself generate damages, unless Plaintiffs can show that they suffered harm").

         {¶ 21} Instead, the trial court would have to first conduct an inquiry into whether there

was sufficient proximate cause to establish that the potential class member had been harmed

due to consumption or use of the water. This blanket inquiry would also have to take into

consideration numerous intervening forces, such as the village's own actions that may have

contributed to the water conditions. See Lasson v. Coleman, 2nd Dist. No. 21524, 2007-

Ohio-3443, ¶ 28 (noting that a class is ambiguous and not sufficiently definite where "it would

require an individualized determination of each case prior to determining if the party was a

member of the class").

         {¶ 22} Moreover, it is unfeasible to define a class as all persons who live or have lived

in Camden, as well as all businesses that conduct or have conducted business in Camden




actual harm proximately resulted from the breach. Menifee v. Ohio Welding Products Inc., 15 Ohio St.3d 75
(1984). See also Bentley v. Honeywell Int'l., Inc., 223 F.R.D. 471, 477 (S.D.Ohio 2004) (noting that "important
elements of defining a class include: (1) specifying a particular group that was harmed during a particular time
frame, in a particular location, in a particular way; and (2) facilitating a court's ability to ascertain its membership
in some objective manner").

3. Class certification in federal cases is governed by Fed.R.Civ.P. 23, which is almost identical to Ohio's Civ.R.
23. Therefore, we find federal case law persuasive when analyzing the issues set forth in this case.
                                                          -9-
                                                                              Preble CA2012-06-008
                                                                                     CA2012-06-009
                                                                                     CA2012-05-010

from August 2010 to the present.4 There is no articulation in the record as to how the court

would be able to identify every past and present resident of Camden, including renters,

children, or those who resided in Camden but did not sign a lease or purchase property. Nor

is there any indication as to how one would be able to ascertain the current whereabouts for

every past resident who consumed water.

       {¶ 23} The trial court suggested it could identify class members "by referring to current

and past customer lists for the village of Camden's public water system and other public

documents." While the court may have been able to identify property owners, or even

customers registered with the water utility, there is no indication that all of the other

"residents" of Camden could be identified and located using these or any other means.

       {¶ 24} We would also note that the class is not unambiguous because the certification

applies to those who received water "through the present." However, the record is clear that

Camden deliberately decided not to tap into the water sources suggested by the OEPA,

being the SRWS, knowing the Klapper Well would provide water containing iron.

Regardless, the village eventually tapped into a good water source, starting in January 2012,

when the well on the Jered property began providing water to Camden residents. The class,

as certified by the trial court, however, would have included those individuals who moved to

Camden after January 2012, who have never been exposed to the Klapper Well or water

from the village prior to the Klapper Well as a source. Simply stated, the class definition

certified by the trial court is impermissibly indefinite and ambiguous.

                                            B. Numerosity

       {¶ 25} For similar reasons, a preponderance of the evidence fails to demonstrate that

the class is so numerous that joinder of all members is impracticable. While the trial court


4. We would also note the impropriety of businesses being named in the class, but not a single business is
represented within the current plaintiff class.
                                                  - 10 -
                                                                       Preble CA2012-06-008
                                                                              CA2012-06-009
                                                                              CA2012-05-010

accepted Plaintiffs' claims that the class includes over 800 households, over 2,300

individuals, as well as dozens of businesses, there is no indication in the record that this

large amount of possible plaintiffs were actually harmed by the water. Moreover, the trial

court placed significance on the amount of filings in the case, and determined that "one need

only look at the volume of paper generated in this case to recognize that no single individual

or business would have any motivation to, on his or her own, pursue a claim against those

potentially responsible for the contamination." While we agree with the trial court that there is

already a substantial record created in this matter, the "volume of paper generated" is

insufficient to establish numerosity of plaintiffs.

       {¶ 26} A party moving for class certification must provide evidence that a number of

people have been harmed by actions of the defendant(s), and the mere possibility that

members of the class exist is insufficient to meet the numerosity requirement. Miranda v.

Saratoga Diagnostics, 8th Dist. No. 97591, 2012-Ohio-2633. We are not saying that

Plaintiffs were required to submit the exact number of potential class members, or that

Plaintiffs could not provide a reasonable estimate to the trial court to demonstrate by a

preponderance of the evidence that they fulfilled the numerosity element. However, Plaintiffs

failed to provide the trial court with a reasonable estimate of the number of potential class

members who were actually harmed by the salty or iron water because they merely cited the

village's population, as well as any and all businesses within Camden. While Plaintiffs assert

that a large class of plaintiffs exists, the record only indicates that a large number of Camden

residents could possibly be a member of the class. Even that possibility requires us to

assume that all potential members were harmed by consuming or using the water. However,

such assumptions and possibilities do not fulfill Plaintiffs' burden to demonstrate numerosity.

                                       C. Predominance


                                               - 11 -
                                                                        Preble CA2012-06-008
                                                                               CA2012-06-009
                                                                               CA2012-05-010

       {¶ 27} The trial court also abused its discretion in finding that questions of law or fact

common to the members of the class predominate over any questions affecting only

individual members, and that a class action is superior to other available methods for the fair

and efficient adjudication of the controversy, according to Civ.R. 23(B)(3).

       {¶ 28} "In determining whether common questions of law or fact predominate over

individual issues, it is not sufficient that common questions merely exist; rather, the common

questions must represent a significant aspect of the case and they must be able to be

resolved for all members of the class in a single adjudication." Schmidt v. Avco Corp., 15

Ohio St.3d 310, 313 (1984); see also Knoop v. Orthopedic Consultants, 12th Dist. No.

CA2006-07-048, 2007-Ohio-1371. Civ.R. 23(B)(3) also sets forth the following factors to

consider when determining whether there exists a common question of law or fact.

              (a) the interest of members of the class in individually controlling
              the prosecution or defense of separate actions; (b) the extent
              and nature of any litigation concerning the controversy already
              commenced by or against members of the class; (c) the
              desirability or undesirability of concentrating the litigation of the
              claims in the particular forum; (d) the difficulties likely to be
              encountered in the management of a class action.

       {¶ 29} As previously stated, the trial court's certification assumed that each member of

the class would be able to demonstrate that they were harmed by consuming or using the

water. The trial court recognized that "individualized issues of damages may be significant,

but they clearly do not predominate." However, not only is the damages question different for

each plaintiff, but also the causation issue is highly individualistic. Common questions of fact

and law do not predominate because resolution of each plaintiffs' case could not be obtained

through a single adjudication.

       {¶ 30} Instead, the record clearly indicates that Plaintiffs sued three different

defendants, alleging that any or all of the defendants contaminated the water supply through


                                              - 12 -
                                                                       Preble CA2012-06-008
                                                                              CA2012-06-009
                                                                              CA2012-05-010

disparate actions. However, to claim a common issue of law or fact, there needs to be a

single course of conduct from which the plaintiffs suffer similar harm. Sterling v. Velsicol

Chem. Corp., 855 F.2d 1188 (6th Cir.1988). The Sterling court specifically addressed the

issue of "single course of conduct" as it relates to mass tort claims.

              In complex, mass, toxic tort accidents, where no one set of
              operative facts establishes liability, no single proximate cause
              equally applies to each potential class member and each
              defendant, and individual issues outnumber common issues, the
              district court should properly question the appropriateness of a
              class action for resolving the controversy. However, where the
              defendant's liability can be determined on a class-wide basis
              because the cause of the disaster is a single course of conduct
              which is identical for each of the plaintiffs, a class action may be
              the best suited vehicle to resolve such a controversy.

Id. at 1197. The Sixth Circuit later applied its reasoning in Sterling to a case where plaintiffs

were seeking class action certification after multiple people developed cancer after exposure

to nuclear weapons manufacturing.         Ball v. Union Carbide Corp., 385 F.3d 713 (6th

Cir.2004). In Ball, the Sixth Circuit determined that class action certification was improper

where there "are multiple Defendants with presumably differing liability levels, if any.

Accordingly, there is no 'single course of conduct.'" Id. at 728.

       {¶ 31} Plaintiffs allege negligence, negligence per se, strict liability, nuisance, and

trespass against three different defendants. If any or all of these defendants were found to

have been negligent, or found to have committed a nuisance or trespass, it is likely that each

of these defendants would have a different liability level. This liability, if any, would be

predicated upon the damage they caused to each plaintiff. There is simply no single course

of conduct, as any liability associated with the salty or iron-laden water could have multiple

sources and is based on several different events, such as the storage of salt on the Good

property, the tarping procedures employed by Cargill and/or Central Salt, Good's drainage of

runoff water into the dry creek bed, the village tapping into a well-known to contain high levels

                                              - 13 -
                                                                         Preble CA2012-06-008
                                                                                CA2012-06-009
                                                                                CA2012-05-010

of iron, and so on.

       {¶ 32} In order to prove such damages, it is necessary for each plaintiff to demonstrate

in what way he or she has been harmed by the various actions of each defendant. This is

not a case where the same evidence is dispositive for each plaintiff's claims, such as a plane

crash or even dangerous water contamination from a single defendant. See Sterling, 855

F.2d at 1197 (affirming certification of class action where "almost identical evidence would be

required to establish the level and duration of chemical contamination, the causal connection,

if any, between the plaintiffs' consumption of the contaminated water and the type of injuries

allegedly suffered, and the defendant's liability"); and Lowe v. Sun Refining & Marketing Co.,

73 Ohio App.3d 563, 570 (6th Dist.1992) (affirming certification of class action where "all

damages were incurred as the result of one incident, the toluene spill").

       {¶ 33} In cases such as a plane crash and dangerous water contamination, the harm

to each plaintiff is patently the same, though individual injuries may differ by degree. Here,

however, the OEPA determined multiple times that the water was safe to consume, whether

it tasted of salt or had high iron content. Therefore, each plaintiff would need to separately

address in what way he or she was actually damaged by using either the salty water, the

iron-rich water, or by being hooked into the Klapper Well (an act that also implicated the

village and its decision-making process).

       {¶ 34} For this, and other reasons, several courts have declined to certify class actions

when individualized proof of causation is necessary in environmental contamination cases.

See Church v. General Electric Co., 138 F. Supp. 2d 169 (D.Mass.2001) (denying class

action certification where "individual characteristics of each plaintiff's property are crucial" to

their nuisance and trespass claim); Mattoon v. Pittsfield, 128 F.R.D. 17, 21 (D. Mass.1989)

(denying class action certification where "proximate cause will necessarily be different for


                                               - 14 -
                                                                      Preble CA2012-06-008
                                                                             CA2012-06-009
                                                                             CA2012-05-010

every person in the proposed class, based on each person's length of exposure to

contaminated water," as well as the fact that there were multiple defendants, each with its

own possible liability); Thomas v. FAG Bearings Corp., 846 F. Supp. 1400 (W.D. Mo.1994)

(denying class action certification where "individual issues of causation and damage so

overshadow those in numerosity and complexity to render a class action unhelpful"); and

Mays v. Tennessee Valley Authority, 274 F.R.D. 614 (E.D.Tenn.2011) (denying class action

certification where individualized inquires predominated over common issues because any

liability and damages would be specific to each plaintiff's property, the property value, and

outside factors that may have contributed to property damage).

       {¶ 35} Presumably, each resident of Camden may have used the water. However,

there is no indication in the record that each resident suffered damages, let alone, the same

nature of damages. Each plaintiff and each resident would have different experiences

regarding the water, and how each was individually impacted by using the water. Therefore,

each member of the class would have an interest in individually controlling the prosecution of

the action based on what individual damages each incurred, and we are unable to say that

each plaintiff would find concentrating all of the litigation claims as one class action in the

common pleas court desirable. See Gates v. Rohm & Haas Co., 655 F.3d 255, 271-272 (3rd

Cir.2011) (affirming denial of class action certification where "not all claims of property

damage based on exposure are alike," and because "single instances or simple theories of

contamination may be more apt for consolidated proceedings than extensive periods of

contamination with multiple sources and various pathways"); Reilly v. Gould, Inc., 965 F.Supp

588, 598 (M.D.Pa.1997) (denying class action certification where "whether and to what

extend the [lead] emissions are said to have affected each class member is not common to

all involved"); and Fisher v. Ciba Specialty Chem. Corp., 238 F.R.D. 273, 305 (S.D.Ala.2006)


                                             - 15 -
                                                                        Preble CA2012-06-008
                                                                               CA2012-06-009
                                                                               CA2012-05-010

(denying class action certification where defendant's liability would turn on "individual-specific

questions" such as whether the plaintiff's property is contaminated, what the source of those

contaminates are, and the extent of harm to each plaintiff's property).

       {¶ 36} One plaintiff testified that each resident of Camden had "their own story to tell,"

and the record also reflects that each resident of Camden was exposed to different types and

levels of water contamination. For example, the water quality was different depending on

how close each resident was to the water source and a main line that connected the home to

the water source.      The farther residents lived from the main water line, the more

contamination they would incur. Therefore, some plaintiffs experienced staining to their

laundry, while others did not. Some were able to drink the water, while some were not.

Another plaintiff even testified that her experience was different from other residents (her

mother and mother-in-law) who had clear water, where she had dark water on certain days.

There was also evidence that other Camden residents did not suffer any damages from the

water, and in fact, continued to drink and use the water with no complaints. A former plaintiff,

who has since been dismissed from the case, testified that the water was acceptable for

drinking purposes and for other uses.

       {¶ 37} Nor would each plaintiff have the same damages, even if all were able to prove

their causes of action. For example, one plaintiff argued that part of the damage was having

to use more chemicals in the family swimming pool to treat the contaminated water, as well

as having to replace plumbing fixtures inside the home. Another suggested that damages

included having to purchase bottled water for consumption. Another plaintiff raised chickens,

and moved the chickens to a different location so that they would not be exposed to

contaminated water. However, there is absolutely no indication in the record that all or any

members of the proposed class would have predominantly similar damages as these other


                                              - 16 -
                                                                         Preble CA2012-06-008
                                                                                CA2012-06-009
                                                                                CA2012-05-010

individual plaintiffs.

       {¶ 38} Any benefit of certifying a class in this context based on the commonality of

consuming salty or iron-ridden water is soon vitiated by the fact that each plaintiff has a

separate alleged injury and each instance varies regarding the necessary elements of the

supposed torts. Therefore, there are inherent difficulties likely to be encountered in the

management of a class action. In fact, the trial court recognized that members of the class

would have "different experiences with respect to damages" and that "individualized issues of

damages may be significant." The trial court unreasonably disregarded its own conclusions

when finding predominance of common issues of fact and law where this case is predicated

upon individualistic alleged claims, injuries, and damages.

       {¶ 39} After reviewing the record, we find that the trial court abused its discretion by

certifying the class where Plaintiffs have failed to prove by a preponderance of the evidence

that they have fulfilled each of the elements necessary for proper class certification. As such,

Cargill (and Rod Good) and Central Salt's first assignments of error are sustained. The trial

court's decision certifying the class is reversed and such decision is vacated.

                   III. Cargill and Central Salt's Second Assignment of Error

       {¶ 40} THE TRIAL COURT ERRED BY GRANTING PLAINTIFFS' MOTION TO

ESTABLISH A TRIAL PLAN AND TO BIFURCATE TRIAL.

       {¶ 41} Cargill and Central Salt argue in their second assignment of error that the trial

court erred by having the parties establish a trial plan and by bifurcating the trial into separate

phases of liability and damages. However, given our determination that the trial court abused

its discretion in certifying the class action, we find this assignment of error moot.

       {¶ 42} Judgment reversed, and the cause is remanded for further proceedings.


       RINGLAND, P.J., and M. POWELL, J., concur.

                                               - 17 -